         Case 1:19-cv-00032-WS-MU Document 1 Filed 01/24/19 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

SHARK TECH, LLC, d/b/a                       §
METAL SHARK,                                 §
                                             §
                Plaintiff,                   §
v.                                           §       Civ. Action No. 19-CV-32
                                             §       In Admiralty
TRANSPORTATION SERVICES                      §       In Personam
OF ST. JOHN, INC., in personam,              §       In Rem
                                             §
CARIBE CAY,                                  §
Official No. 1031051, in rem,                §
                                             §
CARIBE TIME,                                 §
Official No. 600808, in rem.                 §
                                             §
                Defendants.                  §


                   VERIFIED COMPLAINT IN REM AND IN PERSONAM


        Plaintiff, Shark Tech, LLC, d/b/a Metal Shark, brings this Verified Complaint against

Transportation Services of St. John, Inc. (“St. John”), the Caribe Cay, Official No. 1031051, and

the Caribe Time, Official No. 600808, and alleges as follows:

                                JURISDICTIONAL STATEMENT

1. This is a case of admiralty and maritime jurisdiction for enforcement of two maritime liens

     arising out of repairs performed by Shark Tech, L.L.C., d/b/a Metal Shark, on Caribe Cay.

     Official No. 1031051, and Caribe Time, Official No. 600808, and is an admiralty/maritime

     claim within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure.

2. This action is brought pursuant to 28 U.S.C. § 1333 and Rule C of the Supplemental Rules

     for Certain Admiralty and Maritime Claims.




                                                                                           1 of 7
Case 1:19-cv-00032-WS-MU Document 1 Filed 01/24/19 Page 2 of 7
Case 1:19-cv-00032-WS-MU Document 1 Filed 01/24/19 Page 3 of 7
Case 1:19-cv-00032-WS-MU Document 1 Filed 01/24/19 Page 4 of 7
Case 1:19-cv-00032-WS-MU Document 1 Filed 01/24/19 Page 5 of 7
Case 1:19-cv-00032-WS-MU Document 1 Filed 01/24/19 Page 6 of 7
Case 1:19-cv-00032-WS-MU Document 1 Filed 01/24/19 Page 7 of 7
